Dismiss and Opinion Filed August 19, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01685-CV

                             TANISHA THOMPSON, Appellant
                                         V.
                             RIDGECREST TERRACE, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-06172-E

                             MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                Opinion by Chief Justice Wright
       Appellant’s brief was due May 3, 2014. By postcard dated July 1, 2014, we informed
appellant that the time for filing her brief had expired. We directed her to file both her brief as
well as a motion to extend time to file the brief within ten days of the date of the postcard. We
cautioned her that the failure to file her brief and extension motion within the time stated would
result in the dismissal of this appeal without further notice. To date, appellant has not filed her
brief or an extension motion, nor has she otherwise corresponded with the Court regarding the
status of her appeal.
       Accordingly, we DISMISS this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



       131685F.P05

                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

TANISHA THOMPSON, Appellant                       On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
No. 05-13-01685-CV       V.                       Trial Court Cause No. CC-13-06172-E.
                                                  Opinion delivered by Chief Justice Wright,
RIDGECREST TERRACE, Appellee                      Justices Lang-Miers and Brown
                                                  participating.

      In accordance with this Court’s opinion of this date, we DISMISS this appeal.

       We ORDER that appellee RIDGECREST TERRACE recover its costs, if any, of this
appeal from appellant TANISHA THOMPSON.


Judgment entered August 19, 2014




                                            –2–